Citation Nr: 0510527	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat



INTRODUCTION

The veteran had active military service from March 1952 to 
February 1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The veteran filed a notice 
of disagreement in October 2002, the RO issued a statement of 
the case in March 2003, and the veteran perfected his appeal 
later that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In an October 2002 written statement, the veteran appeared to 
raise a claim for service connection for sleep apnea.  This 
matter has not been developed or certified for appeal, and is 
not inextricably intertwined with the issue now before the 
Board on appeal.  Therefore, it is referred to the RO for 
appropriate action. 
 
REMAND

Service medical records reflect that at his March 1952 
enlistment examination, the veteran denied any pain or 
pressure in his chest, or palpitation or pounding heart.  
Examination revealed a normal heart and vascular system.  
Blood pressure was 140 systolic over 90 diastolic.  Chest x-
rays taken in June 1953, July 1953, and January 1956 were 
negative.  At the veteran's February 1956 separation 
examination, the heart and vascular system were normal.  
Blood pressure was 118/80.  For some reason, roentgenographic 
examination of the chest was ordered and a photofluorogram 
revealed a suspicious right cardiophrenic angle.  A chest x-
ray was normal, however.  

In an October 2002 statement, the veteran reported that he 
had been "held over" an extra day before separation because 
of the abnormal radiological finding (suspicious right 
cardiophrenic angle), although he acknowledged that no 
diagnosis was made at that time.  He asserted that he 
suffered a lot of stress while on active duty, and that he 
began treatment for hypertension as early as 1973.  

Private medical records reflect treatment beginning in 1994 
for ailments such as ischemic heart disease, hypertensive 
heart disease, diastolic dysfunction, and peripheral vascular 
disease.  He underwent a catheterization for coronary artery 
disease in November 1995 and a left carotid endarterectomy in 
May 2001.   

In light of the in-service finding of "suspicious right 
cardiophrenic angle" and the evidence of current cardiac 
disabilities, another VA examination is necessary for an 
etiology opinion.  

Therefore, the Board REMANDS for the following:

1.   Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service medical records and conduct all 
necessary special studies or tests.  The 
examiner should address the following: 

a.  Does the veteran currently have 
a cardiac disability? 

b.  If so, please review the service 
medical records which include the 
blood pressure finding of 140/90 at 
entrance in March 1952 and the 
radiological evidence of 
"suspicious right cardiophrenic 
angle" in February 1956.  If the 
veteran has a cardiac disability, is 
it at least as likely as not (i.e., 
at least a 50 percent probability) 
that this condition had its onset in 
service, was manifested itself to a 
compensable degree within a year of 
discharge in February 1956, or is 
otherwise related to service?

2.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

3.  Thereafter, re-adjudicate the claim 
for service connection for a cardiac 
disability.  If the claim remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


